Citation Nr: 1608829	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-36 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to July 1967.  The Veteran's military personnel records show service in Vietnam from August 1966 to July 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board previously remanded the Veteran's case in May 2014, in order to schedule the Veteran for a hearing.  The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in November 2014

The Board notes that the Veteran has submitted additional evidence in support of his claim since the RO issued its August 2010 Statement of the Case (SOC).  The RO has not considered this evidence and the Veteran did not submit a waiver of such review.  The Agency of Original Jurisdiction (AOJ) will have the chance to review this evidence on remand.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for bilateral hearing loss and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran's tinnitus was incurred during active service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the Veteran's service treatment records shows that the Veteran's ears were normal upon entry to and separation from service.  The Veteran was stationed in Vietnam for almost one year.

At a VA appointment in August 2008, the Veteran reported experiencing intermittent ringing of the ears, bilaterally, for the past 37 to 40 years.

At the Veteran's November 2014 Board hearing, the Veteran testified that he was exposed to noise while serving in Vietnam, as a result of gun shots, mortar rounds and M79 grenade launchers. 

The Veteran, as a lay person, is competent to diagnose tinnitus, as ringing in the ears is capable of lay observation.  See Charles v. Principi, 16 Vet. App 370, 374 (2002).  A layperson is also competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Although the Veteran could not specify the exact date of onset of his tinnitus, in 2008 he stated that it began approximately 40 years prior, which places the date of onset either during active duty service or directly thereafter.  He has asserted that it has existed since that time.  The Board finds the Veteran competent and credible to provide this lay evidence of onset and continuing symptoms.  Based on the Veteran's demeanor at the hearing and the consistency of his statements, the Board accords this evidence significant probative value.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be determined by his or her demeanor), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Notably, there is no medical opinion of record that conflicts with these statements.  

The Board finds that resolving the benefit of the doubt in favor of the Veteran, the evidence indicates his tinnitus had its onset during service.  Accordingly, service connection is granted.   


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that a remand is necessary in this case for further development.  

First, the Veteran should be afforded a VA examination for his diabetes mellitus in order to obtain an opinion as to the current diagnosis and the etiology of his current disorder.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  An examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Here, VA medical records indicate a medical history of diabetes mellitus, type I, since 1970.  A February 2008 private medical record noted a 30 year history of type I diabetes.  An August 2015 statement from Dr. TF, however, noted a clinical suspicion that the Veteran began as a type II diabetes, which later became insulin dependent.  An August 2015 statement from Dr. VAP, likewise noted that it was that examiner's opinion that type II diabetes was "realistic diagnosis" based on two test results.  Accordingly, there is a potential current diagnosis with Vietnam service.  The medical evidence is confusing regarding the Veteran's diagnoses; this must be clarified in a VA examination.  

Second, the Veteran should be afforded a VA audiological examination in connection with his bilateral hearing loss claim.  VA must provide an examination if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Here, there is a diagnosis of bilateral hearing loss.  The Veteran has offered credible testimony with regard to his exposure to loud noise while in-service and hearing difficulty since that time.  In a June 2010 VA administrative note, the Veteran's VA medical provider opined that his left ear hearing loss was more likely than not related to his in-service noise exposure.  However, the provider did not provide any rationale and did not indicate that the medical records or service treatment records were reviewed prior to providing the opinion.  As such, a VA audiology examination is required in this case.

Accordingly, the case is REMANDED for the following action:

1.  Conduct all required development and make a formal finding for the record regarding whether the Veteran is a combat veteran.  The Veteran's service personnel records demonstrate that he served in Vietnam from August 1966 to July 1975.  Although his discharge MOS was listed as quartermaster supply officer, other records noted that part of his time in Vietnam he served as a platoon leader.  The Veteran is in receipt of the Vietnam Campaign Medal and the Veteran Service Medal.  Request any further clarification from the Veteran regarding this issue.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all VA medical records from July 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of his diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

First, the examiner must clearly identify whether the Veteran has a current diagnosis of diabetes mellitus type I or type II.  The examiner must address the medical opinions from Dr. TF and Dr. VAP in his or her opinion.  If testing is necessary, this should be conducted.

Second, the examiner must then opine as to whether it is at least as likely as not any diagnosed diabetes mellitus disorder is causally or etiologically related to the Veteran's military service, to include as due to herbicide exposure.  

5.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not any diagnosed bilateral hearing loss is causally or etiologically related to the Veteran's military service, to include noise exposure during service.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


